J-S74036-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA


                    v.

KAREEM GORDON

                         Appellant                  No. 3791 EDA 2016


         Appeal from the Judgment of Sentence November 9, 2016
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0011236-2013


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                       FILED FEBRUARY 12, 2018

      Appellant, Kareem Gordon, appeals from the judgment of sentence

imposed November 9, 2016, following the revocation of his parole and his re-

sentencing to thirty-five to seventy months of incarceration.     We vacate

Appellant’s sentence and remand for resentencing.

      We adopt the following statement of facts from a prior memorandum of

this Court:

      On July 16, 2014, Appellant entered a negotiated guilty plea on
      four counts: Count 1 – Firearms not to be carried without a
      license; Count 2 – Carrying firearms in public in Philadelphia;
      Count 4 - Fleeing or attempting to elude an officer; and Count 5 -
      Possession of a firearm by a prohibited person. [1] An order of
      nolle prosequi was entered as to Count 3. In accordance with plea
      negotiations, Appellant was sentenced to eleven and one-half to
      twenty-three months of incarceration followed by three years’
      reporting probation on Count 1 and five years’ consecutive
      probation on Count 4. As to Counts 2 and 5, there was a
      determination of guilt without further penalty.
J-S74036-17



            [1] Respectively, 18 Pa.C.S.A §§ 6106, 6108, 75
            Pa.C.S.A. § 3733, and 18 Pa.C.S.A. § 6105.

      Appellant was paroled on September 18, 2014. However, on
      October 4, 2014, Appellant was arrested for possession of a
      firearm by Officer Robert McCuen. The Commonwealth then
      moved for revocation of Appellant’s parole . . .

      At the conclusion of the hearing, the trial court determined
      Appellant had violated his parole. The trial court resentenced
      Appellant following the violation hearing as follows:

            Count 1 – Firearms not to be carried without a license
            (18 Pa.C.S. § 6106): parole revoked and 2 ½ - 5 years
            incarceration.

            Count 2 – Carrying firearm in public in Philadelphia
            (18 Pa.C.S. §6108): 2 ½ - 5 years incarceration,
            concurrent with Count 1;

            Count 4 – Fleeing or attempting to elude an officer (75
            Pa.C.S. §3733): 5 years probation consecutive to
            Count 1; and

            Count 5 – Possession of a firearm by prohibited person
            (18 Pa.C.S. § 6105): 2 ½ - 5 years incarceration,
            consecutive to Count 1.

      Appellant timely filed a notice of appeal and, as ordered by the
      trial court, a Pa.R.A.P. 1925(b) statement. The trial court issued
      a Pa.R.A.P. 1925(a) opinion.

See Commonwealth v. Gordon, 154 A.3d 845, *1-4 (Pa. Super. 2016)

(unpublished memorandum).       On appeal, we vacated Appellant’s sentence

and remanded for resentencing, as the trial court had imposed an illegal

sentence. Id. at 6-7 (finding that the court had imposed sentences on two

counts for which Appellant had originally received a sentence of guilty with no




                                     -2-
J-S74036-17



further penalty, and the thirty-day period for altering or modifying Appellant’s

sentence had passed).

       On November 8, 2016, the sentencing court resentenced Appellant to

serve a balance of confinement on the sentence imposed July 16, 2014,

followed by a consecutive sentence of twenty-five to fifty months of

incarceration, followed by five years of consecutive reporting probation. On

November 9, 2016, the court modified Appellant’s sentence to a balance of

the sentence imposed July 16, 2014, followed by a consecutive sentence of

thirty-five to seventy months of incarceration, with credit for time served from

October 4, 2016, to November 8, 2016.

       Appellant timely appealed.         Both the trial court and Appellant have

complied with Pa.R.A.P. 1925(b).

       On appeal, Appellant raises a single issue.          Essentially, Appellant

contends his sentence is illegal because the court sentenced him to a term

greater than the lawful maximum. See Appellant’s Brief at 12-14. According

to Appellant, he should have been sentenced to no more than thirty and one-

half to sixty-one months of incarceration.         For the following reasons, we

agree.1

       Appellant’s original sentence consisted of a period of incarceration

followed by a period of probation. During the original revocation hearing in

2014, both parole and probation were revoked.
____________________________________________


1 Both the sentencing court and the Commonwealth agree and request
remand. See TCO at 3-4; Commonwealth’s Brief at 7-8.

                                           -3-
J-S74036-17



      Parole revocation does not involve the imposition of a new sentence;

the only option for a court that decides to revoke parole is to “recommit the

defendant   to   serve   the      already-imposed,      original    sentence.”       See

Commonwealth v. Kalichak, 943 A.2d 285, 290 (Pa. Super. 2008).

      Upon revocation of probation, the sentencing alternatives available to

the court are the same as were available at the time of the initial sentencing.

See 42 Pa.C.S. § 9771. However, the court may not impose a new sentence

resulting in the defendant’s incarceration beyond the statutory maximum for

the crimes committed.      See Commonwealth v. Crump, 995 A.2d 1280,

1284 (Pa. Super. 2010). Thus, a probation revocation sentence is illegal if it

exceeds the statutory maximum after factoring in the defendant’s time

served. Id. at 1285.

      In parole revocation cases, our standard of review is limited to whether

the revocation court     erred,     as   a     matter      of      law,   in     deciding

to revoke parole and, therefore, to recommit the defendant to confinement.

Commonwealth v. Kalichak, 943 A.2d 285, 291 (Pa. Super. 2008).                        In

probation revocation cases, our standard of review is limited to determining

the validity of the revocation proceedings and the authority of the sentencing

court to consider the same sentencing alternatives that it had at the time of

the initial sentencing. See Commonwealth v. Hoover, 909 A.2d 321, 322-

23 (Pa. Super. 2006). Where an illegal sentence is imposed following parole

or probation revocation hearings, we will remand for resentencing.                   See




                                         -4-
J-S74036-17



Commonwealth v. Sharpe, 665 A.2d 1194, 1197 (Pa. Super. 1995); see

also Commonwealth v. Infante, 63 A.3d 258, 368 (Pa. Super. 2013).

      Here, Appellant’s conviction for firearms not to be carried without a

license is a felony of the third degree and carries a maximum penalty of seven

years in prison, or eighty-four months.      See 18 Pa.C.S. § 6106(a)(1); 18

Pa.C.S. § 1103. His original sentence was not less than eleven and one-half

months to not more than twenty-three months of incarceration, followed by

three years of probation.    The court was free to sentence Appellant to his

remaining back time on the parole violation, and the difference between

eighty-four months and twenty-three months for the probationary violation.

Thus, the court could sentence Appellant to a minimum of thirty and one half-

months to sixty-one months.       Accordingly, his sentence of thirty-five to

seventy months of incarceration is illegal.      Thus, we vacate Appellant’s

sentence and remand for resentencing. Sharpe, 665 A.2d at 1197.

      Judgment    of   sentence   vacated.      Remanded   for   resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/18




                                     -5-